     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, et al,                      )     Case No. 3:20-cv-01446-RDM
                                           )
             Plaintiffs,                   )
                                           )     Hon. Robert D. Mariani
v.                                         )
                                           )
TRANSWORLD SYSTEMS, INC.,                  )     Electronically Filed
et al,                                     )
                                           )
             Defendants.                   )

              MEMORANDUM OF LAW IN SUPPORT OF
           PORTNOY SCHNECK L.L.C.’S MOTION TO DISMISS
             PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Defendant Portnoy Schneck, L.L.C. (“Portnoy”) submits this memorandum in

support of its motion to dismiss the First Amended Complaint (“FAC”) filed by

plaintiffs, Chelsey Gosse (“Gosse”) and Christopher and Lori A. Dettore (the

“Dettores”) (collectively, “Plaintiffs”) (the “Motion”, Dkt. # 66).

                               I. INTRODUCTION

      Plaintiffs are two current and one former defendant in separate student loan

collection proceedings who have now sued the various parties they believe are

responsible for filing the collection actions against them. Portnoy is a law firm.

      Plaintiffs sued Portnoy for its role as attorneys on behalf of its trust-client in

allegedly conspiring to bring a single collection suit against the Dettores in 2020 at

the direction of one of the trust’s service providers, Transworld Systems Inc.
    Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 2 of 15




(“TSI”).   Plaintiffs fault Portnoy for filing the collection complaint with a

verification from TSI’s employee containing allegedly false statements about

Plaintiffs’ student loan. Plaintiffs also contend the collection complaint failed to

inform Plaintiffs that the Consumer Financial Protection Bureau (“CFPB”) has

claimed in unrelated proceedings that TSI may not have had complete loan

documentation for every single loan it serviced during a 1½-year period that ended

in 2016, and that TSI attested in affidavits (during that same period) to having

knowledge about loan records its affiants had not reviewed or did not possess.

      Gosse’s claims against Portnoy should be dismissed because she has not

alleged any misconduct by Portnoy against her. And as to both Gosse and the

Dettores, all of their claims against Portnoy should be dismissed for the same reasons

set forth in co-defendants’ motions to dismiss. Accordingly, Portnoy adopts the

arguments for dismissal advocated by TSI and National Collegiate Student Loan

Trust 2007-3 (“NCSLT 2007-3”) and National Collegiate Student Loan Trust 2007-

4 (NCSLT 2007-4”). See Dkt. ## 60 and 62.

      Further, as for Plaintiffs’ state law claims against Portnoy that are based upon

statements contained in the pleadings and verification filed in the state court

collection action against the Dettores, those claims are absolutely barred by judicial

privilege. Portnoy is also immune from liability for that and similar conduct under

Pennsylvania’s intracorporate conspiracy doctrine, as set forth below.

                                          2
     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 3 of 15




                     II. RELEVANT PROCEDURAL HISTORY

       On December 3, 2020, Plaintiffs filed the FAC which, inter alia, added

Portnoy as an additional defendant to this ongoing proceeding. Dkt. # 44.1 The FAC

asserts claims arising under (Count I) the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., (Count II) the Fair Credit Extension

Uniformity Act (“FCEUA”), (Count III) Wrongful Use of Civil Proceedings (the

“Dragonetti Act”), 42 Pa.C.S.A. § 8351 et seq., and (Count IV) Civil Conspiracy.

       Co-defendants TSI, NCSLT 2007-3, NCSLT 2007-4, U.S. Bank, N.A., and

Ratchford Law Group, P.C. (“Ratchford”), have already filed motions to dismiss the

FAC. See Dkt. ## 52–55. As of this filing, those motions have not yet been decided.

       Pursuant to a Waiver of the Service of Summons (Dkt. # 49), setting its

deadline to file and serve an answer or Rule 12 motion 60 days from December 18,

2020, Portnoy filed and served its Motion to Dismiss the FAC on February 16, 2021.

Dkt. # 66. This memorandum is timely filed pursuant to LR 7.5.

                                          III. FACTS

       Plaintiffs allege Portnoy and Ratchford are law firms that file debt collection

lawsuits to collect on behalf of their client-trusts. See FAC ¶ 10c.2 Plaintiffs further


1
  On March 1, 2021, without prior notice or leave of Court, Plaintiffs filed what counsel later
represented to be a duplicate of the First Amended Complaint with typographical corrections. See
Dkt. # 67. Reserving all rights to object to that filing, Portnoy’s references to the FAC herein are
made to the First Amended Complaint filed on December 3, 2020 (Dkt. # 44).
2
  See also FAC ¶ 13. (“[Ratchford] and [Portnoy] seek to collect defaulted consumer debts on
behalf of the NCSLT Trusts through litigation an in the mails.”).
                                                 3
     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 4 of 15




contend the two unaffiliated firms are within an “Attorney Network business unit,”

which is “operated and managed” by TSI. Id. at ¶¶ 10c.3 Plaintiffs allege TSI

actually controls the firms’ actions. The FAC avers: “[Ratchford] and [Portnoy]

agree to terms of an agreement with [TSI] that gives [TSI] the exclusive right to

direct and control their actions.” Id. at ¶ 13d; see also id. at ¶¶ 10 and 37.

       Pursuant to those alleged agreements, Portnoy represented NCSLT 2007-4 in

a suit filed by verified complaint against the Dettores in Luzerne County,

Pennsylvania (the “Collection Action”). Id. at ¶48. At the time the Collection

Action was filed, Portnoy was allegedly aware of a September 18, 2017 Consent

Order between TSI and the CFPB in a proceeding entitled In Re Transworld Sys.,

No. 2017-CFPB-0018 (the “Consent Order”). FAC ¶ 59. According to Plaintiffs’

characterization of the Consent Order, NCSLT 2007-3 and NCSLT 2007-4—with

assistance from TSI—filed lawsuits and affidavits without full loan documentation

between November 1, 2014 and April 25, 2016. Id. at ¶ 103.

       The FAC contends TSI, acting through its Attorney Network—in other words,

through Portnoy–“falsely represented, through false affidavits and/or declarations,

and through false statements in pleadings, testified or asserted [sic] that [loan

schedules] were genuine loan documents and that the attorney, affiant or declarant


3
 See also FAC ¶ 37 (“Transworld retains a national network of law firms and attorneys to pursue
delinquent borrowers by filing collection lawsuits in state courts. These firms include [Ratchford]
and [Portnoy].”).
                                                4
     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 5 of 15




had personal knowledge of their authenticity.” Id. at ¶ 24. Plaintiffs further allege

a verification executed by a TSI employee and filed with the Collection Action

complaint falsely represented the following: (1) there was an outstanding balance on

a loan owned by NCSLT 2007-4, (2) the loan had been transferred and assigned to

NCSLT 2007-4, and (3) TSI is record custodian of loan documents. Id. at ¶ 49a-d.

      Among the several causes of action in the FAC,4 Plaintiffs assert FCEUA

claims (Count II) based on their belief Portnoy violated the FDCPA when it

allegedly “used false, deceptive or misleading representations or means in

connection with the collection of consumer debts,” by (1) “communicating with the

Plaintiffs … and threatening and/or actually pursuing litigation and demanding sums

not legally due[.]” Id. at ¶¶ 89 and 94; or (2) alternatively, by undertaking “actions

and omissions … in relation to pursuing debts” with knowledge that relevant loan

records are incomplete or insufficient and with the knowledge that NCSLT 2007-4’s

ownership of the Dettores’ loan could not be proven. Id. at ¶¶ 61, 63, 93 and 94.

      Plaintiffs also assert Civil Conspiracy claims (Count IV). They contend

Portnoy “through formal and informal agreements” conspired with the other

defendants in “falsely filing collection lawsuits” without probable cause and refusing

to terminate the lawsuits, knowing they were unable to prove the necessary facts to



4
 As noted, the FAC contains 4 counts. Counts I and III are not addressed in detail in this
Memorandum, except by incorporation of co-defendants arguments as explained above.
                                            5
    Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 6 of 15




support the claims asserted in those lawsuits, failing to inform Plaintiffs that,

according to the CFPB, TSI had committed “a number of offenses” for a 1½ year

period ending in April 2016, and failing to advise Plaintiffs that defendants’ alleged

conduct was unlawful. Id. at ¶¶ 102-103.

      The FAC similarly contends certain defendants conspired to withhold from

Plaintiffs information concerning an action for “injurious falsehood” that was

asserted against TSI in a Delaware Chancery Court proceeding and later dismissed

by that court on dispositive motion.          See FAC ¶¶ 102-103.      However and

notwithstanding Plaintiffs’ subsequent misrepresentations to the contrary, the FAC

does not allege Portnoy was ever aware of that proceeding or the now-rejected

“injurious falsehood” claim at any time prior to Plaintiffs’ filing of the FAC. See

and compare ¶¶ 57, 58, 60 and 104 (alleging only U.S. Bank, TSI, NCSLT 2007-3,

and NCSLT 2007-4 were aware of the Chancery Court proceeding) with Plaintiffs’

Omnibus Opposition to Defendants’ Motions to Dismiss (Dkt. # 68) at p. 31, fn. 7

and p. 33 (falsely claiming the FAC alleges Portnoy knew and disregarded

“admissions” in the Delaware Chancery Court proceedings).




                                          6
     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 7 of 15




                III. STATEMENT OF QUESTIONS INVOLVED5

       1.     Are Plaintiffs’ FCEUA and civil conspiracy claims absolutely barred

by judicial privilege? Answer: Yes; the judicial privilege bars Plaintiffs’ FCEUA

and civil conspiracy claims arising from Portnoy’s communications issued in the

regular course of a judicial proceeding.

       2.     Is Portnoy immune from liability for civil conspiracy under the

intracorporate conspiracy doctrine?          Answer: Yes; Plaintiffs have not alleged

Portnoy acted outside the scope of its representation, and all of Portnoy’s conduct

within the scope of its representation is immune from liability for Civil Conspiracy

under the intracorporate conspiracy doctrine.

                                    IV. ARGUMENT

A.     Motion To Dismiss Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 127 S.Ct. 1955 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.


5
 As noted above, Portnoy also adopts the Statements of Questions Involved and related arguments
for dismissal advocated by co-defendants TSI and NCSLT 2007-3 in memoranda filed in support
of their Motions to Dismiss. See Dkt. ## 60 and 62.
                                              7
     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 8 of 15




      In deciding a motion to dismiss, the court may consider not just the allegations

in the complaint, but any “(1) exhibits attached to the complaint, (2) matters of public

record, and (3) all documents that are integral to or explicitly relied upon in the

complaint, even if they are not attached thereto.” Bommarito v. AAS Debt Recovery,

Inc., 2012 WL 1593121, *1 (W.D. Pa. May 4, 2012).

B.    Gosse Has Not Alleged Any Misconduct By Portnoy

      Gosse has not alleged any misconduct by Portnoy against her. As alleged in

the FAC, the predicate collection proceedings against Gosse were prosecuted by a

different law firm who is also a co-defendant in this action. Consequently, any and

all claims asserted by Gosse against Portnoy in the FAC must be dismissed.

C.    Plaintiffs’ FDCPA and Dragonetti Act Claims Must Be Dismissed

      Lying at the heart of Plaintiffs’ FDCPA and Dragonetti Act claims against

Portnoy and the other co-defendants is Plaintiffs’ contention that loan documents,

including loan schedules, are missing. The memoranda co-defendants filed in

support of their motions to dismiss the FAC demonstrate those claims are baseless.

There are no missing documents. Indeed, the documents filed in the Collection

Action establish a right and cause of action on behalf of NCSLT 2007-4 against the

Dettores for an unpaid student loan debt. Accordingly, for all of the reasons set forth

in co-defendants’ motions, Plaintiffs’ FDCPA and Dragonetti Act claims against

Portnoy should be dismissed. See Dkt. ## 60 and 62.

                                           8
     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 9 of 15




D.     Plaintiffs’ FCEUA Claims Must Be Dismissed6

       Plaintiffs’ FCEUA claims arise from the information purportedly

communicated through the Collection Action Portnoy filed against the Dettores

allegedly at TSI’s direction on behalf of Portnoy’s client trust. In other words,

everything that Portnoy allegedly misrepresented to Plaintiffs was communicated

through the complaint or verification and documents attached to it in the Collection

Action.7 No liability can arise from those communications because they were

material to the relief sought in the pleadings filed by the Portnoy law firm in the

regular course of judicial proceedings and, as such, are subject to an impenetrable

judicial privilege.

       “All communications pertinent to any stage of a judicial proceeding are

accorded an absolute privilege which cannot be destroyed by abuse.” Binder v.

Triangle Publications, Inc., 275 A.2d 53, 56 (Pa. 1971); see also Breslin v.

Morgenstern, 2018 WL 4002857, *6 (M.D. Pa. Aug. 22, 2018) (recognizing absolute

immunity for communications which are issued in the regular course of judicial


6
  Realizing their FCEUA claims cannot survive co-defendants’ pending motions to dismiss,
Plaintiffs indicated in a memorandum filed on March 1, 2021 that they “will not be pursuing their
claim under Count II in the FAC pursuant to [the FCEUA[.]” See Omnibus Opposition to
Defendants’ Motions to Dismiss (Dkt. # 68) at p. 10, fn. 2. While it is not certain that this
acknowledgment encompasses Plaintiffs’ FCEUA claims asserted against Portnoy and Ratchford,
Portnoy addresses the FCEUA claims herein out of an abundance of caution, and also because the
argument for dismissal of the FCEUA claims pursuant to judicial privilege is equally applicable
to the dismissal of Plaintiffs’ Civil Conspiracy claims, as discussed infra.
7
    The FAC does not identify or describe any pre-suit or other out-of-court communications
between Portnoy and the Dettores.
                                               9
    Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 10 of 15




proceedings and which are pertinent and material to the redress or relief sought).

The privilege applies regardless of whether a party, witness, attorney, or judge

makes the statements. Jacovetti Law, P.C. v. Shelton, 2020 WL 1984883, *2 (E.D.

Pa. Apr. 27, 2020) citing Schanne v. Addis, 121 A.3d 942, 947 (Pa. 2015).

Pennsylvania affords this privilege so that “[a]ll persons involved in a judicial

proceeding are encouraged ... to speak frankly and argue freely[.]” Weinik v. Temple

Univ. of Commonwealth Sys. of Higher Educ., 2020 WL 3892963, *6 (E.D. Pa. July

10, 2020) (quoting Smith v. Griffiths, 476 A.2d 22, 24 (Pa. Super. 1984)).

      Although the privilege is more commonly applied in defamation claims,

Pennsylvania state courts have applied the privilege to a wide variety of torts. See

Richburg v. Palisades Collection LLC, , 2007 WL 2745807, *3–4 (E.D. Pa. Sept. 7,

2007) (medical malpractice claims); Brown v. Delaware Valley Transplant

Program, 539 A.2d 1372 (1988) (civil conspiracy, mutilation of a corpse, and assault

and battery claims); Bell v. George, 2003 WL 22250350, *2 (Pa.Com.Pl. Sept. 24,

2003) (fraud claims). As have the federal courts sitting in Pennsylvania. See Parker

v. Learn the Skills Corp., 2006 WL 759693, *5 (E.D. Pa. Mar. 23, 2006) (civil

conspiracy); Schwartz v. OneWest Bank, FSB, 614 Fed. App’x 80, 81–82 (3d Cir.

2015) (UTPCPL and FCEUA claims). In fact, courts have applied the privilege in

circumstances exactly like this one in which FCEUA claims against an attorney arise

on purported FDCPA violations for allegedly-improper statements contained in a

                                        10
    Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 11 of 15




collection complaint and subsequent pleadings and exhibits. See Bronstein v.

Bayview Loan Servicing, LLC, 2020 WL 703652, *7 (E.D. Pa. Feb. 11, 2020).

      This immunity covers all “communications which are issued in the regular

course of judicial proceedings and which are pertinent and material to the redress or

relief sought.” Parker, 2006 WL 759693 at *5 (quoting Post v. Mendel, 507 A.2d

351, 353 (1986)); see also Weinik, 2020 WL 3892963 at *6. Accordingly, where,

like here, a claim “arises from statements contained within defendants’ statement of

claim, a filing necessary to commence a debt collection action in Philadelphia

Municipal Court … it is a communication issued in the regular course judicial

proceedings, and thus covered by the judicial privilege.” See Richburg, 2007 WL

2745807 at *4; see also Breslin, 2018 WL 4002857 at *6; Smith v. Griffiths, 476

A.2d at 24 (“The law is now well-established that all communications pertinent to

any stage of a judicial proceeding are accorded an absolute privilege[.]”) (internal

quotations and citations omitted); see also Parker, 2006 WL 759693 at *5 (applying

judicial privilege to bar Civil Conspiracy claim arising from statements made in

motion to dismiss filed by counsel).

      The only activity by Portnoy alleged to violate the law is the filing of a verified

Complaint with exhibits against the Dettores in the Collection Action which

allegedly misrepresented there was an outstanding balance on the Dettores’ loan, or

that the loan had been assigned to NCSLT 2007-4, or that TSI was the record

                                          11
     Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 12 of 15




custodian of loan documents. FAC ¶ 49a-d. Even assuming for purposes of this

Motion that Portnoy or its attorneys abused their ethical responsibilities by filing the

verified complaint knowing the statements therein were false or with knowledge the

claims could not be proven, Porntoy’s communications were facially pertinent to the

Collection Action, and, consequently, are accorded an absolute privilege which

cannot be destroyed by such alleged abuse. See Binder, 275 A.2d 53, 56 (Pa. 1971);

Breslin, 2018 WL 4002857 at *6. Indeed, it appears Plaintiffs now concede the issue

and agree with this conclusion. See fn. 6, supra.

E.     Plaintiffs’ Civil Conspiracy Claims Must Be Dismissed

       As shown above, judicial privilege also bars Plaintiffs’ Civil Conspiracy

claims against Portnoy. See, e.g., Parker, 2006 WL 759693 at *5 (applying judicial

privilege to bar Civil Conspiracy claim arising from statements made in motion to

dismiss filed by counsel).8 In addition, Plaintiffs’ Civil Conspiracy claims fail for

each of the reasons set forth by TSI, NCSLT 2007-3, and NCSLT 2007-4 argued in

support of their Motions to Dismiss (Dkt. ## 60 and 62), as adopted herein. Further


8
  Plaintiffs will likely argue two cases bar application of judicial privilege to Civil Conspiracy
claims. See Omnibus Opposition to Defendants’ Motions to Dismiss (Dkt. # 68) at pp. 24, citing
McGuire v. Shubert, 722 A.2d 1087, 1091 (Pa. Super. Ct. 1998) and Freundlich & Littman, LLC
v. Feierstein, 157 A.3d 526, 535 (2017). Both cases are inapposite. Feierstein involved a claim
under Dragonetti Act, not Civil Conspiracy. And McGuire does not bar application of the doctrine
to Civil Conspiracy claims as Plaintiffs suggest. The result in McGuire merely acknowledges that
the privilege is applicable only for conduct committed in the regular course of judicial proceedings
and which is pertinent and material to the redress or relief sought. But all of Portnoy actions at
issue were alleged to have been done in the regular course of proceedings on the Collection Action,
for which the privilege plainly applies.
                                                12
    Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 13 of 15




still, the “intracorporate conspiracy doctrine” applies on the facts alleged in the FAC

and immunizes Portnoy entirely from liability for Civil Conspiracy.

      The intracorporate conspiracy doctrine states an entity is incapable of

conspiring with one who acts as its agent. Heffernan v. Hunter, 189 F.3d 405, 413

(3d Cir. 1999); see also Rutherfoord v. Presbyterian-University Hosp., 612 A.2d

500, 508 (Pa. Super. 1992) (“[A] single entity cannot conspire with itself and,

similarly, agents of a single entity cannot conspire among themselves[.]”). As an

extension to this concept, “it is well-settled that [] an attorney’s conduct in providing

legal services to his client cannot serve as the basis for a conspiracy claim. Dille v.

Geer, 2020 WL 7624835, *18 (E.D. Pa. Dec. 22, 2020) citing Heffernan, 189 F.3d

at 413. Indeed, per Heffernan, there is a “ban on conspiracies in the attorney-client

context[.]” Heffernan, 189 F.3d at 413.

      Plaintiffs contend all of Portnoy’s alleged conspiratorial misconduct

occurring in the regular course of the Collection Action was committed at the control

and direction of others and in the context of an attorney-client relationship. In

particular, Plaintiffs allege Portnoy acted pursuant to TSI’s direction and control

when it filed the Collection Action. See FAC ¶¶ 10, 13d, and 37. Likewise,

Plaintiffs contend Portnoy was NCSLT 2007-4’s counsel, and filed the Collection

Action on its behalf. Id. at ¶¶ 13 and 48. In either case, Portnoy’s alleged conduct

in carrying out the defendants’ alleged common wish to sue Dettores on false facts

                                           13
    Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 14 of 15




or documents, even if true, is immune from civil conspiracy liability under the

intracorporate conspiracy doctrine. This is the correct result under the facts alleged,

particularly where, as here, the FAC does not allege Portnoy acted for a personal

benefit, or otherwise outside the scope of its representation when it filed the verified

complaint in the Collection Action.

                                 V. CONCLUSION

      For the foregoing reasons, Portnoy Schneck, L.L.C., requests this Court grant

its motion to dismiss the First Amended Complaint.

Dated: March 2, 2021                    Respectfully submitted,

                                        /s/ Justin H. Homes
                                        Justin H. Homes, Esq. (PHV)
                                        SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                        3850 N. Causeway Blvd., Ste. 200
                                        Metairie, LA 70002-7227
                                        Telephone: (504) 828-3700
                                        Facsimile: (504) 828-3737
                                        Email: jhomes@sessions.legal

                                        Aaron R. Easley, Esq. (#73683)
                                        SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                        3 Cross Creek Drive
                                        Flemington, NJ 08822
                                        Telephone: (908) 237-1660
                                        Facsimile: (908) 237-1663
                                        Email: aeasley@sessions.legal

                                        Counsel for Portnoy Schneck, L.L.C.




                                          14
    Case 3:20-cv-01446-RDM-MCC Document 71 Filed 03/02/21 Page 15 of 15




                         CERTIFICATE OF SERVICE

      I certify that on March 2, 2021, a copy of the foregoing was filed electronically

in the ECF system. Notice of this filing will be sent to the parties of record by

operation of the Court’s electronic filing system, including plaintiffs’ counsel as

described below:

Robert P. Cocco                        Scott C. Borison
Robert P. Cocco, P. C.                 1900 S. Norfolk St. Suite 350
1500 Walnut Street, Suite 900          San Mateo, CA 94403
Philadelphia, PA 19102

Christina L. Henry
Henry & DeGraaff, PS
787 Maynard Ave S
Seattle, WA 98104

                                       /s/ Justin H. Homes




                                         15
